EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Kenneth Pearce on 11/16/2021.
The application has been amended as follows: 

Claim 1, line 22 recites “to the first planar side” and is amended to recite “to the first planar side of the second endplate”.	
Claim 1, line 23 recites “is of lesser length than the first planar side” and is amended to recite “is of lesser length than the first planar side of the second endplate”.
Claim 1, lines 24-25 recite “a second side opposed to the first planar side; the second side comprising grippers” and is amended to recite “a second side opposed to the first planar side of the second endplate; the second side of the second endplate comprising grippers”.
Claim 1, lines 27-28 recite “extending between the first planar side and the second side” and is amended to recite “extending between the first planar side of the second endplate and the second side of the second endplate”.
Claim 1, line 28 recites “wherein the first margin” and is amended to recite “wherein the first linear margin”.
Claim 1, line 29 recites “relative to the first planar side” and is amended to recite “relative to the first planar side of the second endplate”.

Claim 7, line 30 recites “slanted relative to the first side” and is amended to recite “slanted relative to the first inward side of the second anchor”.
Claim 7, line 32 recites “the second outward side” and is amended to recite “the 
second outward side of the second anchor”.
	Claim 7, lines 35-36 recite “into the surgically cavity” and is amended to recite “into the surgically created cavity”.
	Claim 10, lines 2-3 recite “the first endplate comprises a first orifice extending through the endplate” and is amended to recite “the first anchor comprises a first orifice extending through the first anchor”.
	Claim 10, lines 4-5 recite “the second endplate comprises a second orifice extending through the endplate” and is amended to recite “the second anchor comprises a second orifice extending through the second anchor”.
	Claim 12, line 5 recites “of the first endplate” and is amended to recite “of the first anchor”.
	Claim 12, line 7 recites “of the second endplate” and is amended to recite “of the second anchor”.
	Claim 13, line 23 recites “the first inward side comprising” and is amended to recite “the first inward side of the second anchor comprising”.
	Claim 15, line 3 recites “extending between the first inward side and the second outward side” and is amended to recite “extending between the first inward side of the first anchor and the second outward side of the first anchor”.

	Claim 17, line 2 recites “the first endplate comprises” and is amended to recite “the first anchor comprises”.
	Claim 17, line 4 recites “the second endplate comprises” and is amended to recite “the second anchor comprises”.
	Claim 20, line 5 recites “of the first endplate” and is amended to recite “of the first anchor”.
	Claim 20, line 7 recites “of the second endplate” and is amended to recite “of the second anchor”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a first endplate having a first planar side including a first tongue perpendicular to the first planar side and extending toward the center of the spinal implant, wherein the first tongue is of lesser length than the first planar side; opposed first and second curved edges positioned between opposed first and second linear edges; the edges extending between the first planar side and the second side, wherein the first linear edge is of lesser length than the second linear edge creating an angled second side relative to the first planar side; first and second slots traversing an approximate length of each curved edge; and a second endplate having a first planar side including a second tongue perpendicular to the first planar side of the second plate and extending toward the first tongue, wherein the second tongue is of lesser length than the first planar side of the second plate; opposed first and second curved margins positioned between opposed first and second linear margins; the margins extending between the first planar side of the second endplate and the second side of the second endplate, wherein the first linear margin is of lesser length than the second linear margin creating an angled second side relative to the first planar side of the second plate; first and second slits traversing an approximate length of each curved margin; and a central section comprising a first groove positioned on the first longitudinal side of the central section and extending inward from the first longitudinal side of the central section; the first groove comprising a first gateway, in the first longitudinal side of the central section, providing slidable engagement for the first tongue; a second groove positioned on a second longitudinal side of the central section and extending inward from the second longitudinal side of the central section; the second groove comprising a second gateway, in the second longitudinal side of the central section, providing slidable engagement for the second tongue, wherein the combination of grooves and tongues secure the central section between the first and second endplates.
Ibarra et al. (U.S. Patent No.9,603,717 B2; hereinafter “Ibarra”) disclose an intervertebral implant having top and bottom endplates (120, 130) and a center body (110).  However, Ibarra fails to disclose wherein the first plate comprises a first tongue of lesser length than the first planar side; opposed first and second curved edges positioned between opposed first and second linear edges; the edges extending between the first planar side and the second side, wherein the first linear edge is of lesser length than the second linear edge creating an angled second side relative to the first planar side; first and second slots traversing an approximate length of each curved edge; and wherein the second endplate comprises a second tongue perpendicular to the first planar side of the second plate and extends toward the first tongue, wherein the second tongue is of lesser length than the first planar side of the second plate; opposed first and second curved margins positioned between opposed first and second linear margins; the margins extending between the first planar side of the second endplate and the second side of the second endplate, wherein the first linear margin is of lesser length than the second linear margin creating an angled second side relative to the first planar side of the second plate; first and second slits traversing an approximate length of each curved margin; and a central section comprising a first groove positioned on the first longitudinal side of the central section and extending inward from the first longitudinal side of the central section; the first groove comprising a first gateway, in the first longitudinal side of the central section, providing slidable engagement for the first tongue; a second groove positioned on a second longitudinal side of the central section and extending inward from the second longitudinal side of the central section; the second groove comprising a second gateway, in the second longitudinal side of the central section, providing slidable engagement for the second tongue, wherein the combination of grooves and tongues secure the central section between the first and second endplates.


    PNG
    media_image1.png
    735
    547
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773